ACCEPTED
                                                                                             03-14-00586-CR
                                                                                                     6730252
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        8/31/2015 3:53:15 PM
                                                                                           JEFFREY D. KYLE
                                 No. 03-14-00586-CR                                                   CLERK


                                         IN THE
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                COURT OF APPEALS                        AUSTIN, TEXAS
                                                                    8/31/2015 3:53:15 PM
                            THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                            Clerk

                                   AUSTIN, TEXAS

TERRELL MAXWELL                           §                              APPELLANT

VS.                                       §

THE STATE OF TEXAS                        §                                APPELLEE

            APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                             TRAVIS COUNTY, TEXAS

                           CAUSE NO. D1-DC-08-300490

         STATE'S FOURTH MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing the

State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Capital Murder, the appellant filed his notice of

appeal in the above cause on September 11, 2014. Appellant’s counsel filed a brief on

April 30, 2015.


                                              1
        (b)      The State’s brief is currently due on August 31, 2015.

        (c)      This request is that the deadline for filing the State’s brief be extended by 30

days.

        (d)      The number of previous extensions of time granted for submission of the

State’s brief is: three.

        (e)      The State relies upon the following facts to reasonably explain the need for

an extension of the deadline:

        1. During the period since the appellant’s brief was filed, the undersigned attorney

              has completed and filed an original brief in four other pending appellate cases,

              (i.e. Antonio Perez Lopez v. State of Texas, No. 03-14-00452-CR; Charles

              Anthony Malouff, Jr. v. State of Texas, No. 03-13-00723-CR; Eric Robertson v.

              State of Texas, No. 07-15-00030-CR; and Graham Jay Sonnenberg v. State of

              Texas, No. 03-14-00530-CR). The undersigned attorney has also completed and

              filed a motion for rehearing in another pending appellate case, (i.e. Gerald

              Christopher Zuliani v. State of Texas, No. 03-13-00490-CR to 03-13-00493-

              CR and 03-13-00495-CR). The undersigned attorney is also responsible for

              preparing the State’s brief in three other pending appellate cases (i.e.

              Christopher Roberts v. State of Texas, No. 03-14-00637-CR; Miguel Macias v.




                                                 2
   State of Texas, No. 14-15-00030-CR; and Miguel Radilla Esquivel v. State of

   Texas, No. 03-14-00544-CR).

2. On May 19, 2015, the undersigned attorney filed a motion to dismiss the instant

   appeal for want of jurisdiction. This Court has not yet ruled on that motion.

3. In addition, the undersigned attorney, as the director of the Appellate Division

   of the Travis County District Attorney’s Office, has been required, during the

   pendency of the instant appeal, to spend a considerable amount of time working

   on a variety of other legal matters and administrative issues.

4. This request is not made for the purpose of delay but to ensure the submission

   of a brief that fully addresses the issues and assists the Court in its disposition of

   this Capital Murder case.




                                       3
      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to September 30, 2015.

                                                 Respectfully submitted,

                                                 ROSEMARY LEHMBERG
                                                 District Attorney
                                                 Travis County, Texas

                                                 /s/ M. Scott Taliaferro
                                                 M. Scott Taliaferro
                                                 Assistant District Attorney
                                                 State Bar No. 00785584
                                                 P.O. Box 1748
                                                 Austin, Texas 78767
                                                 (512) 854-9400
                                                 Fax No. (512) 854-4810
                                                 Scott.Taliaferro@traviscountytx.gov
                                                 AppellateTCDA@traviscountytx.gov


                        CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains 410

words, excluding words contained in those parts of the motion that Rule 9.4(i) exempts

from inclusion in the word count. I certify, further, that this motion is printed in a

conventional, 14-point typeface.


                                                 /s/ M. Scott Taliaferro
                                                 M. Scott Taliaferro
                                                 Assistant District Attorney

                                             4
                           CERTIFICATE OF SERVICE


      I hereby certify that, on the 31st day of August, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Jon Evans, Attorney

at Law, 806 West 11th Street, Austin, Texas 78701, jontevans@aol.com.

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                            5